                           Case 19-11299-LSS             Doc 343        Filed 09/04/19        Page 1 of 17



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


         In re:                                                       Chapter 11

         SPORTCO HOLDINGS, INC., et al.,1                             Case No. 19-11299 (LSS)

                                      Debtors.                        (Jointly Administered)

                                                                      Ref. Docket No. 309


          OBJECTION OF WELLSPRING TO DEBTORS’ MOTION FOR THE ENTRY OF AN
             ORDER (A) CONDITIONALLY APPROVING THE COMBINED DISCLOSURE
                STATEMENT AND JOINT CHAPTER 11 PLAN OF LIQUIDATION FOR
            SOLICITATION PURPOSES ONLY ON LIMITED NOTICE, (B) ESTABLISHING
           PROCEDURES FOR SOLICITATION AND TABULATION OF VOTES TO ACCEPT
           OR REJECT PLAN OF LIQUIDATION, (C) APPROVING THE FORM OF BALLOT
          AND SOLICITATION MATERIALS, (D) ESTABLISHING VOTING RECORD DATE,
          (E) FIXING THE DATE, TIME AND PLACE FOR THE CONFIRMATION HEARING
          AND THE DEADLINE FOR FILING OBJECTIONS THERETO, AND (F) APPROVING
                              RELATED NOTICE PROCEDURES

                             Wellspring Capital Management LLC, Wellspring Capital Partners IV, L.P.,

         WCM GenPar IV, L.P., and WCM GenPar IV GP, LLC (collectively, “Wellspring”), hereby

         object (the “Objection”) to the Debtors’ Motion for the Entry of an Order (A) Conditionally

         Approving the Combined Disclosure Statement and Joint Chapter 11 Plan of Liquidation for

         Solicitation Purposes Only on Limited Notice, (B) Establishing Procedures for Solicitation and

         Tabulation of Votes to Accept or Reject Plan of Liquidation, (C) Approving the Form of Ballot

         and Solicitation Materials, (D) Establishing Voting Record Date, (E) Fixing the Date, Time and

         Place for the Confirmation Hearing and the Deadline for Filing Objections Thereto, and




         1
                The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Bonitz
                Brothers, Inc. (4441); Ellett Brothers, LLC (7069); Evans Sports, Inc. (2654); Jerry’s Sports, Inc. (4289);
                Outdoor Sports Headquarters, Inc. (4548); Quality Boxes, Inc. (0287); Simmons Guns Specialties, Inc. (4364);
                SportCo Holdings, Inc. (0355); and United Sporting Companies, Inc. (5758). The location of the Debtors’
                corporate headquarters and the service address for all Debtors is 267 Columbia Ave., Chapin, SC 29036.
01:25133671.1
                           Case 19-11299-LSS             Doc 343        Filed 09/04/19       Page 2 of 17



         (F) Approving Related Notice Procedures [Docket No. 309] (the “Motion”).2 In support of its

         Objection, Wellspring respectfully represents as follows:

                                                PRELIMINARY STATEMENT

                             1.      The Plan suffers from numerous infirmities that render it unconfirmable.

         Expending time and money to solicit votes on such a plan would be a waste of the estates’

         limited resources, and the Motion should therefore be denied. However, putting aside these

         glaring infirmities, the Disclosure Statement as it currently stands should not be approved (even

         on a conditional basis) because it also falls woefully short of providing the necessary information

         to allow a creditor to make an informed decision on whether to vote to accept or reject the Plan.

         The defects in the Disclosure Statement include, among other things:

                             a.      Failure to disclose any basis for the proposed substantive consolidation of
                                     the Debtor entities, notwithstanding that the Debtors must affirmatively
                                     prove that substantive consolidation—a rare and disfavored remedy in the
                                     Third Circuit—is appropriate;

                             b.      No discussion of, or justification for, either (a) the third-party releases (if
                                     any) proposed under the Plan, even though the proposed Ballot contains a
                                     box requiring voting creditors to opt out of the as-yet-unknown releases or
                                     (b) the broad injunction provided by the Plan, even though the Plan is a
                                     liquidating plan that cannot effectuate a discharge of claims;

                             c.      A one-page liquidation analysis that rests on unstated assumptions and
                                     does not provide any description or analysis of the recovery that unsecured
                                     creditors would receive in a liquidation;

                             d.      No description or explanation for whether the Debtors believe that the
                                     conditions precedent to the Effective Date of the Plan will be satisfied
                                     (e.g., that Allowed Administrative Expense and Priority Claims will be
                                     less than the amounts set forth in the Approved Budget), making it
                                     impossible for a reasonably informed creditor to determine whether the
                                     Plan is likely to be implemented even if confirmed;


         2
                The Motion seeks this Court’s approval of an expedited solicitation and confirmation process for the combined
                plan and disclosure statement (the “Plan,” the “Disclosure Statement,” or the “Plan and Disclosure Statement,”
                as context requires). Capitalized terms not defined herein shall have the meanings ascribed to them in the
                Motion or the Plan and Disclosure Statement.
01:25133671.1

                                                                    2
                       Case 19-11299-LSS         Doc 343        Filed 09/04/19   Page 3 of 17



                        e.      No justification for the exculpation of non-estate fiduciaries
                                (e.g., Prospect) in connection with the Debtors’ chapter 11 cases,
                                notwithstanding that such exculpation is (at best) an extraordinary request;

                        f.      No explanation for the unusual purported funding structure for, and
                                inadequate information with respect to other aspects of, the Liquidating
                                Trust—the purported key source of recovery for general unsecured
                                creditors;

                        g.      No clear process for providing holders of unliquidated and/or contingent
                                claims with the right to vote and to have a meaningful voice in the Plan
                                confirmation process; and

                        h.      No information regarding what purported settlements and compromises
                                are included in the Plan, let alone whether such settlements and
                                compromises satisfy the applicable standards for approval.

                        2.      This dearth of critical information makes it impossible for Wellspring and

         other voting creditors to evaluate the Plan. The Disclosure Statement should not be approved on

         a conditional basis, and the Debtors’ estates should not undertake the expensive and time-

         consuming process of soliciting votes, until the Disclosure Statement is amended to provide at

         least the essential information outlined herein.

                        3.      Setting aside the inadequate Disclosure Statement and the unconfirmable

         Plan, the Debtors’ desire to rush the confirmation timeline and thereby prejudice parties’ due

         process rights is also not appropriate under Local Rule 3017-2. The Debtors do not meet the

         requirements for an expedited confirmation timeline under the Local Rules, as they expect to

         distribute assets with a cumulative value that is in excess of the $25 million statutory cap. And

         even if they satisfied the strict eligibility requirements, the Debtors have proposed a schedule

         that significantly (and unnecessarily) truncates the Local Rule’s already compressed notice

         periods. The Debtors offer no credible justification for such an unprecedented departure from

         the typical notice periods afforded to parties in interest to consider confirmation of a chapter 11

         plan.   If the Debtors and Prospect wish to take advantage of the unique and streamlined

01:25133671.1

                                                            3
                       Case 19-11299-LSS          Doc 343      Filed 09/04/19     Page 4 of 17



         confirmation process Local Rule 3017-2 provides, they should, at a minimum, actually comply

         with the already truncated notice periods to allow for appropriate discovery and for parties in

         interest to evaluate the Plan with the benefit of a full evidentiary record.

                        4.      Finally, there are myriad other aspects of the proposed solicitation

         procedures that the Debtors initially proposed that appeared designed to hinder, instead of

         facilitate, creditor participation and enfranchisement. Based on comments made at the hearing

         on August 27, 2019, Wellspring expects that the Debtors will propose a new timeline for

         solicitation and confirmation. As of the date hereof, however, the Debtors have not filed an

         amended motion or a revised form of proposed order. Accordingly, rather than identify the clear

         issues with the solicitation schedule the Debtors initially requested, Wellspring reserves the right

         to supplement or amend this Objection to address any revised schedule the Debtors may propose.

                        5.      For these reasons, and as set forth below, the Motion should be denied.

                                                    OBJECTION

         I.     Applicable Legal Standards.

                        6.      It is well-settled that a debtor may only solicit votes to accept or reject a

         chapter 11 plan after the court has approved the debtor’s written disclosure statement for that

         plan as containing “adequate information.” 11 U.S.C. § 1125(b). The Bankruptcy Code defines

         adequate information as “information of a kind, and in sufficient detail, as far as it is reasonably

         practicable in light of the nature and history of the debtor and the condition of the debtor’s books

         and records . . . that would enable such a hypothetical investor of the relevant class to make an

         informed judgment about the plan.” 11 U.S.C. § 1125(a)(1).

                        7.      Appropriate disclosure by the plan proponent is vital to the plan

         confirmation process, and the Debtors have an affirmative duty to provide a disclosure statement

         that contains complete and accurate information. See Krystal Cadillac-Oldsmobile GMC Truck,
01:25133671.1

                                                           4
                            Case 19-11299-LSS              Doc 343        Filed 09/04/19         Page 5 of 17



         Inc. v. Gen. Motors Corp., 337 F.3d 314, 321 (3d Cir. 2003) (“[A] party seeking chapter 11

         bankruptcy protection has an affirmative duty to provide creditors with a disclosure statement

         containing adequate information to enable a creditor to make an informed judgment about the

         plan.”) (internal citations omitted). The importance of full disclosure is driven by “the reliance

         placed upon the disclosure statement by the creditors and the court.” Oneida Motor Freight, Inc.

         v. United Jersey Bank, 848 F.2d 414, 417 (3d Cir. 1988).

                             8.        Although what constitutes “adequate information” is a subjective

         determination that is driven by the “facts and circumstances of each case,” the Third Circuit

         Court of Appeals has stated that it “cannot overemphasize the debtor’s obligation to provide

         sufficient data to satisfy the Code standard of ‘adequate information.’” Id. Bankruptcy courts

         usually evaluate a disclosure statement in light of a number of factors, including “the size and

         complexity of the chapter 11 case, the type of plan proposed, the type of creditors and claims

         impaired by the proposed plan, and the access by impaired creditors to relevant information from

         other sources.” In re Monroe Well Serv., Inc., 80 B.R. 324, 330 (Bankr. E.D. Pa. 1987).3

         II.        The Disclosure Statement And Solicitation Procedures Should Not Be Conditionally
                    Approved Because They Do Not Provide Adequate Information To Voting
                    Creditors.

                             9.        In its current form, the Disclosure Statement fails to inform voting

         creditors on numerous important aspects of, and critical assumptions underlying, the Plan. As a

         result, creditors cannot currently make an “informed judgment about the plan.”




         3
                Furthermore, although section 1125 of the Bankruptcy Code refers only to disclosure and solicitation
                obligations, it is a well-established principle that a disclosure statement should not be approved, and solicitation
                should not commence, if the underlying plan is unconfirmable. See In re Am. Capital Equip., LLC, 688 F.3d
                145, 154 (3d Cir. 2012) (“[A] court should not proceed with the time-consuming and expensive proposition of
                hearings on a disclosure statement and plan when the plan may not be confirmable because it does not comply
                with confirmation requirements.”) (citations omitted).
01:25133671.1

                                                                      5
                            Case 19-11299-LSS              Doc 343        Filed 09/04/19        Page 6 of 17



         11 U.S.C. § 1125(a)(1). Solicitation should not commence until the Debtors cure at least the

         following infirmities:4

                             10.      Substantive Consolidation.            The Plan is premised upon a substantive

         consolidation of the Debtors’ estates. While the Debtors describe the proposed substantive

         consolidation as “limited” in nature, in fact it is anything but limited, as it would affect:

                             •     Voting—each vote will, apparently, be for one plan, rather than (as is typical
                                   in multi-debtor cases) a vote for the plan of a specific Debtor against which a
                                   creditor has a claim;

                             •     Distributions—each unsecured creditor will share ratably in the assets of all
                                   Debtors, rather than ratably in the distributable assets of the particular Debtor
                                   against which a creditor has a claim; and

                             •     Claims Allowance—each claim will be “deemed a single Claim against and a
                                   single obligation of the Debtors . . . .”

         (Plan and Disclosure Statement § X.A.1.)

                             11.      The Third Circuit has characterized substantive consolidation as

         “extreme” and “imprecise” and noted that this “rough justice remedy” should be “rare” and

         utilized as a “last resort.” In re Owens Corning, 419 F.3d 195, 211 (3d Cir. 2005) (internal

         quotation marks omitted). There are only two circumstances where the extreme remedy of

         substantive consolidation is justified: either (i) where prepetition, the debtor disregarded the

         separateness of the entities to be consolidated such that “creditors relied on the breakdown of

         entity borders and treated them as one legal entity” or (ii) where postpetition, the entities’ assets

         and liabilities are “so scrambled that separating them is prohibitive and hurts all creditors.” Id.

         However, “[m]ere benefit to the administration of the case” is “hardly a harm calling substantive

         consolidation into play.” Id.

         4
                Even with enhanced disclosure, many of the infirmities described herein cannot be cured, as they reflect
                requested relief that render the plan unconfirmable. If the Court conditionally approves the Disclosure
                Statement, Wellspring reserves the right to raise these and other objections at confirmation, with the benefit of a
                full evidentiary record.
01:25133671.1

                                                                      6
                       Case 19-11299-LSS           Doc 343    Filed 09/04/19     Page 7 of 17



                         12.     The Plan and Disclosure Statement contain almost no information for a

         voting creditor to assess the legal and factual bases that purportedly support application of this

         extraordinary remedy here. The Motion is devoid of any evidence of a prepetition disregard of

         the separateness of the nine Debtor entities or that creditors treated such entities as one legal

         entity. Moreover, the Debtors do not state—let alone prove—that the Debtors’ assets and

         liabilities are so scrambled that respecting corporate separateness is prohibitively burdensome.

         Instead, the Debtors’ apparent justification for treating multiple separate Debtors as one is the

         conclusory statement that it will “avoid the inefficiency of proposing and voting in respect of

         entity-specific Claims for which there would be no impact on distributions.”              (Plan and

         Disclosure Statement § X.A.1.) But “administrative benefit” alone “falls far short” and cannot

         justify substantive consolidation. In re Owens Corning, 419 F.3d at 214.

                         13.     To satisfy the adequate information standard, the Disclosure Statement

         should be modified to provide voting creditors with information regarding, among other things,

         the creditors’ prepetition reliance on, or disregard of, the Debtors’ separate corporate entities (if

         any); the extent to which the Debtors’ assets and liabilities are inextricably scrambled (if they

         are); the potential harm (if any) of failing to substantively consolidate the estates; and the extent

         to which the proposed substantive consolidation will have an adverse impact on the rights of any

         creditors or other parties in interest.

                         14.     In short, the Disclosure Statement should not be approved on a conditional

         basis—and solicitation should not commence—until the Debtors explain the basis for their

         proposed substantive consolidation and why it is in the best interests of the Debtors’ estates.

                         15.     Third-Party Releases and Plan Injunction. Creditors should not have to

         guess whether a plan seeks to implement third-party releases. But that is precisely what the


01:25133671.1

                                                          7
                            Case 19-11299-LSS              Doc 343        Filed 09/04/19        Page 8 of 17



         Debtors would have creditors do here, as the Plan and Disclosure Statement are devoid of any

         discussion regarding third-party releases, while the Ballot (and the Motion) include several

         references to opt-out procedures for these unknown releases. This is something that demands

         clarity, especially where the Debtors and Prospect are forcing parties to consider these issues

         with limited notice. The Debtors should clearly state that the Plan will not provide for any third-

         party releases (and the Ballots should be updated accordingly) or, if they intend to seek approval

         of any such releases, the Plan, the Disclosure Statement, and the related solicitation materials

         must be updated to accurately reflect such structure and provide an explanation for why such

         extraordinary relief is appropriate. Among other things, such additional disclosure regarding

         third-party releases should include clear descriptions of the claims that are being released, what

         investigation (if any) the Debtors have undertaken with respect to those claims, the potential

         value of any released claims, and the substantial contribution (if any) by third parties to warrant

         such treatment.5

                             16.      Similarly, the Plan contains a broad injunction against all entities that have

         held, hold, or may hold Claims against, or Equity Interests in, the Debtors, which is inconsistent

         with section 1141(d)(3)(A) of the Bankruptcy Code and related case law. See, e.g., In re Bigler

         LP, 442 B.R. 537, 545-46 (Bankr. S.D. Tex. 2010) (“[A] liquidating Chapter 11 plan may not

         provide for the discharge of the debtor . . . . For the same reasons, actions against property of the

         Estate may not be enjoined after the confirmation of a liquidating plan.”). As a result, the

         Debtors must (at the very least) provide information in the Disclosure Statement to allow voting



         5
                The justification for such releases must be particularly compelling where, as here, the Plan is a liquidating plan,
                and there is no reorganization. See, e.g., In re Nickels Midway Pier, LLC, 2010 WL 2034542, at *13 (Bankr.
                D.N.J. May 21, 2010) (finding that proposed third-party releases were impermissible in a liquidating plan). To
                the extent the Plan and Disclosure Statement is later amended to include releases of non-debtors, Wellspring
                reserves its rights to object on any basis to such releases at that time.
01:25133671.1

                                                                      8
                       Case 19-11299-LSS         Doc 343      Filed 09/04/19    Page 9 of 17



         creditors to assess whether such extraordinary (and likely impermissible) relief is appropriate

         here.

                            17.   Liquidation Analysis.   Section 1129(a)(7) provides that a bankruptcy

         court can confirm a chapter 11 plan only if, among other things, “each holder of a claim . . . will

         receive or retain . . . property of a value . . . not less than the amount that such holder would so

         receive or retain if the debtor were liquidated under chapter 7 of this title . . . .”

         11 U.S.C. § 1129(a)(7)(A)(ii). Accordingly, a universal feature of all disclosure statements is a

         liquidation analysis that demonstrates a plan’s compliance with this so-called “best interests of

         creditors” test.

                            18.   The liquidation analysis attached to the Plan, however, does not enable

         voting creditors to make such a determination. The entire analysis covers approximately half a

         page and contains a table with approximately 10 lines of simple data. (Plan and Disclosure

         Statement Ex. A.) Moreover, even the limited information included is difficult to interpret. It is

         unclear what assumptions underlie the liquidation analysis and how those differ, if at all, from

         the assumptions underlying the recoveries under the Plan and/or the Debtors’ actual postpetition

         liquidation of assets. There is also neither any reference to the recovery unsecured creditors

         would receive in a chapter 7 liquidation, nor any chart comparing that recovery to what is

         proposed under the Plan or any explanation of the difference, if any. Far from carrying their

         evidentiary burden, the Debtors would force creditors to guess as to which outcome is superior.

         Courts frequently deny approval of disclosure statements with such a bare bones and conclusory

         liquidation analysis. See, e.g., In re Divine Ripe, L.L.C., 554 B.R. 395, 406 (Bankr. S.D. Tex.

         2016) (refusing to approve disclosure statement where the “Liquidation Analysis is woefully

         inadequate[,]” which made it “extremely difficult for a creditor to determine whether the


01:25133671.1

                                                          9
                          Case 19-11299-LSS              Doc 343         Filed 09/04/19      Page 10 of 17



         liquidation analysis is an adequate, if not preferable, alternative to the Debtor’s Plan”). As

         currently drafted, the Disclosure Statement makes it impossible to assess whether this Plan is

         better for general unsecured creditors than a conversion to chapter 7 or outright dismissal of

         these chapter 11 cases.

                             19.      Conditions Precedent to Effectiveness. One of three conditions precedent

         to effectiveness of the Plan is that the Administrative Expense Claims and Priority Claims shall

         not exceed the amounts set forth in the Plan and Approved Budget. (Plan and Disclosure

         Statement § XIII.A.3.) In other words, the Plan—even if confirmed—will not go into effect

         unless this condition is met. Yet the Plan and Disclosure Statement provide no information to

         voting creditors to determine whether this condition is likely to be satisfied. “[T]he identity of

         the administrative claimants, and the amount of the Debtor’s administrative claims, are material

         facts that are necessary for creditors to make an informed decision on the Plan.” In re Constr.

         Supervision Servs., Inc., 2012 WL 4681414, at *5 (Bankr. E.D.N.C. Oct. 1, 2012).6 It is

         unreasonable to expect creditors to make an informed judgment on whether to vote to accept the

         Plan when its effectiveness is tied to preconditions that no reasonable voting creditor can assess

         on the current record.7 As a result, the Disclosure Statement should be amended to provide

         additional information regarding current and estimated Administrative Expense Claims, along

         with any other information necessary for voting creditors to assess whether the Plan is likely to

         be implemented if it is confirmed.

         6
                See also, e.g., In re Preferred Door Co., Inc., 990 F.2d 547, 549 (10th Cir. 1993) (affirming a bankruptcy
                court’s holding that a plan was not feasible where the debtor would be unable to pay administrative claims on or
                before the effective date); In re Forest Grove, LLC, 448 B.R. 729, 734-35 (Bankr. D.S.C. 2011) (denying
                approval of disclosure statement where debtor failed to provide enough information regarding trust or trustee’s
                ability to satisfy potential administrative expenses).
         7
                While the Plan allows the Debtors to waive the conditions to effectiveness, it is unclear from the drafting
                whether any such waiver would require the consent of Prospect and the Committee. If their consent is required,
                the Disclosure Statement should explain whether the Debtors believe it is likely that such consent would be
                granted (and the basis for any such expectation).
01:25133671.1

                                                                    10
                      Case 19-11299-LSS         Doc 343       Filed 09/04/19   Page 11 of 17



                        20.     Exculpation of Non-Estate Fiduciaries. The definition of “Exculpated

         Parties” under the Plan includes “the Prepetition Term Loan Lenders” and their successors and

         assigns. Exculpation of non-estate fiduciaries is rarely approved by courts in the Third Circuit.

         As the Washington Mutual bankruptcy court stated, the “fiduciary standard” underlying

         exculpation clauses “applies only to estate fiduciaries” and, therefore, “must be limited to the

         fiduciaries who have served during the chapter 11 proceeding: estate professionals, the

         Committees and their members, and the Debtors’ directors and officers.” In re Wash. Mut., Inc.,

         442 B.R. 314, 350-51 (Bankr. D. Del. 2011) (citing In re PWS Holding Corp., 228 F.3d 224, 246

         (3d Cir. 2000)); see also In re Tribune Co., 464 B.R. 126, 189 (Bankr. D. Del. 2011) (excluding

         non-fiduciaries from the exculpation provision of the plan). The Disclosure Statement provides

         no explanation for why this extraordinary relief is warranted here.

                        21.     Liquidating Trust. The key source of recovery for unsecured creditors

         under the Plan is the Liquidating Trust. As a result, unsecured creditors have a particular interest

         in understanding the details of how the Liquidating Trust is funded. Although the Disclosure

         Statement states that 37.5% of the proceeds arising from any Type A Causes of Action go to

         Prospect (and potentially other Prepetition Term Loan Lenders) purportedly on account of their

         agreement to fund the Type A Causes of Action (Plan and Disclosure Statement § X.A.2), the

         Debtors provide no explanation of how this amount was calculated or whether it is reasonable.

         Nor is there any explanation as to why the opportunity to participate in this alleged funding

         mechanism is only available to the Prepetition Term Loan Lenders.

                        22.     Moreover, the Disclosure Statement provides inadequate information

         regarding the organizational and governance documents for the Liquidating Trust, which are key

         features of any liquidating chapter 11 plan. In In re Affordable Med Scrubs, LLC, for example,


01:25133671.1

                                                         11
                          Case 19-11299-LSS            Doc 343        Filed 09/04/19     Page 12 of 17



         the bankruptcy court refused to approve a disclosure statement based on its failure to include

         information regarding the experience and credentials of the liquidating trustee and the

         relationship between the trustee and a secured creditor who held consultation rights over the

         trustee’s conduct. 2016 WL 3693978, at *2 (Bankr. N.D. Ohio July 5, 2016). As the Affordable

         Med Scrubs court noted, absent such information, “[a] hypothetical investor cannot make an

         informed judgment as to whether his interests would be better served by a liquidation conducted

         by a Chapter 7 trustee and overseen by the court . . . which is the question an investor would

         want to answer in assessing the merits of a liquidation plan . . . .” Id. The Debtors here should

         not start the expensive and time-consuming process of solicitation until basic information about

         the Liquidating Trust, including (but not limited to) the justification for its unusual funding

         structure and the identity and credentials of the Liquidating Trustee, is included in the Disclosure

         Statement.

                            23.      Voting Rights for Holders of Contingent and/or Unliquidated Claims.

         The Disclosure Statement is (at best) unclear as to how holders of contingent and/or unliquidated

         claims can meaningfully participate in the Plan confirmation process. Requiring such creditors

         to file a Rule 3018(a) motion (as the solicitation procedures appear to contemplate) solely to

         secure the right to vote on the Plan is unduly burdensome and clearly aimed at hindering, rather

         than encouraging, creditor involvement. Instead, the Debtors should follow common practice

         and temporarily allow timely filed contingent and/or unliquidated claims for voting purposes

         only, in the interest of fairness.8




         8
                See, e.g., In re Panda Temple Power, LLC, Case No. 17-10839 [Docket No. 242] (LSS) (Bankr. D. Del. June
                29, 2017) (temporarily allowing such claims for voting purposes in the amount of $1.00); In re FKF Madison
                Group Owner LLC, Case No. 10-11867 [Docket No. 1078] (KG) (Bankr. D. Del. Feb. 24, 2012) (same); In re
                Visteon Corp., Case No. 09-11786 [Docket No. 3491] (CSS) (Bankr. D. Del. June 28, 2010) (same).
01:25133671.1

                                                                 12
                      Case 19-11299-LSS          Doc 343       Filed 09/04/19    Page 13 of 17



                        24.      Settlements and Compromises. Finally, the Plan states that “[p]ursuant to

         Bankruptcy Rule 9019, and in consideration for the classification, distribution and other benefits

         provided under [the Plan], the provisions of this [Plan] shall constitute a good faith compromise

         and settlement of Claims or controversies resolved pursuant to the [Plan] and in these Chapter 11

         Cases.” (Plan and Disclosure Statement § XV.S.) Other than this conclusory statement, the

         Disclosure Statement provides no indication as to what actual compromises and settlements (if

         any) this provision refers to. It is not clear how this Court (let alone voting creditors) can, in the

         absence of any relevant information, find that “such compromises and settlements are in the best

         interests of the Debtors,” as the Plan provides. (Id.) The Disclosure Statement should therefore

         be modified to indicate (i) what settlements and compromises are included in the Plan and

         (ii) why such settlements are appropriate and satisfy the applicable standards for approval.

         Alternatively, if no such settlements or compromises actually exist, then section XV.S of the

         Plan should be stricken.

         III.   The Debtors Cannot Avail Themselves Of Local Rules 3017-2’s Expedited Timeline
                For Consideration Of The Plan And Disclosure Statement.

                        25.      The Debtors’ proposed timeline for solicitation and confirmation of the

         Plan and Disclosure Statement does not satisfy Local Rule 3017-2. Local Rule 3017-2 allows

         certain debtors in specific (and limited) factual circumstances to take advantage of an expedited

         plan confirmation process. Specifically, the Local Rules allow a plan proponent to “combine the

         disclosure statement and plan of liquidation into one document” where all of the following

         requirements are met:

                        (i)      All or substantially all of the assets of the debtor(s) were or will be
                                 liquidated pursuant to a sale under 11 U.S.C. § 363; and

                        (ii)     The plan of liquidation proposes to comply with section 1129(a)(9) of the
                                 Bankruptcy Code; and

01:25133671.1

                                                          13
                          Case 19-11299-LSS             Doc 343         Filed 09/04/19       Page 14 of 17



                             (iii)    The plan of liquidation does not seek non-consensual releases/injunctions
                                      with respect to claims creditors may hold against non-debtor parties; and

                             (iv)     The debtor’s combined assets to be distributed pursuant to the proposed
                                      plan of liquidation are estimated, in good faith, to be worth less than $25
                                      million (excluding causes of action).

         Local Rule 3017-2(a). For the reasons set forth below, the Plan and Disclosure Statement fail to

         satisfy such eligibility requirements. In addition, even if such requirements were met, the

         timeline the Debtors initially proposed does not comply with even the more truncated notice

         periods required by the Local Rules and should be rejected by the Court.

                             26.      Disbursements Exceed $25 Million. As an initial matter, the Plan does

         not satisfy Local Rule 3017-2’s eligibility requirement of a $25 million cap on the value of assets

         (excluding causes of action) to be distributed pursuant to the Plan. The Debtors state that their

         “combined assets to be distributed pursuant to the Plan are estimated to be worth approximately

         $20 million,” a figure that “excludes proceeds from the sales of the Debtors’ facilities located in

         Bellefontaine, Ohio, Chapin, South Carolina and Newberry, South Carolina as such assets are

         proposed to be sold outside the Plan pursuant to separate motions” (such assets, the “Non-

         Plan Facilities”). (Motion ¶ 17; see also Plan and Disclosure Statement § IV.A.) The Debtors

         have misconstrued the requirements of Local Rule 3017-2(a)(iv) in suggesting that the

         appropriate inquiry is whether the Non-Plan Facilities are being sold pursuant to the Plan and

         Disclosure Statement or otherwise. Rather, the plain language of Local Rule 3017-2(a)(iv)

         provides that the Plan and Disclosure Statement may only distribute assets worth less than $25

         million (excluding causes of action). And nothing in the Plan or Disclosure Statement indicates

         that the proceeds of any Non-Plan Facilities will (or should) be distributed outside of a plan.9


         9
                Indeed, the Plan appears to contemplate that all of the Debtors’ remaining assets will be distributed under the
                Plan. Specifically, the Prepetition Term Loan Lenders are proposed to receive the “Remaining Assets and
                proceeds thereof . . . .” (Plan and Disclosure Statement § VII.A.2.d (emphasis added).) The Remaining Assets
01:25133671.1

                                                                   14
                           Case 19-11299-LSS             Doc 343         Filed 09/04/19       Page 15 of 17



                             27.      Properly accounting for the Non-Plan Facilities, valued in the Disclosure

         Statement at a combined estimate of approximately $13,345,000, the Plan and Disclosure

         Statement propose to distribute assets worth over $33 million, well above the limit established

         under Local Rule 3017-2(a)(iv).10 Accordingly, the Plan and Disclosure Statement do not meet

         the strict requirements under Local Rule 3017-2, and the Debtors should be required to follow

         the standard process of filing a separate disclosure statement and plan on regular notice to

         creditors.

                             28.      Shortened Notice.           In addition to failing to satisfy the eligibility

         requirements of Local Rule 3017-2, the Motion contemplates a significant shortening of notice in

         contravention of the Rule’s already truncated timeline. The Debtors have requested that the

         Court consider the Motion at the hearing on September 11, 2019.11 Pursuant to Local Rules

         3017-2(f) and 3017-2(c)(v), a confirmation hearing for a combined plan and disclosure statement

         must “not occur earlier than forty-five (45) days after entry of an order scheduling the combined

         hearing to consider the final approval of the adequacy of the disclosure statement and

         confirmation of the plan of liquidation.” However, the Debtors initially proposed a confirmation

         hearing on September 30, 2019, with an objection deadline of September 24, 2019.

         (Motion ¶ 30.) If this Court approves the Motion on September 11, and even assuming notice of

         the confirmation hearing could be served on that same day, parties would have only 19 days’


                include “all of the assets held by the Debtors’ Estates on the Effective Date, including, without limitation, any
                real and personal property, Cash on Hand, the Liquidation Trust Funding Amount B, and Causes of Action.”
                (Id. § II.A.64.)
         10
                To the extent that the Debtors intend to sell the Non-Plan Facilities pursuant to separate motion and request
                authority to distribute the proceeds thereof outside of any chapter 11 plan, any such request should be denied as
                a transparent attempt to evade the requirements of Local Rule 3017-2.
         11
                Although the Debtors were required under Local Rule 3017-2(c)(i) to provide 14 days’ notice of the objection
                deadline for the Motion, and an additional 7 days between the objection deadline and the proposed hearing date,
                the Debtors filed the Motion and the Plan and Disclosure Statement on August 22, 2019, providing only 13
                days’ notice of the objection deadline and 20 days’ notice of the proposed hearing.
01:25133671.1

                                                                    15
                      Case 19-11299-LSS         Doc 343        Filed 09/04/19   Page 16 of 17



         notice of the proposed hearing and 13 days’ notice of the proposed objection and voting

         deadlines. However, the Debtors also intend to give themselves five business days (i.e., a full

         week) from the entry of the order to serve notice of the confirmation hearing. (Motion ¶ 23.)

         Accordingly, as initially proposed, the Debtors requested authority to give parties in interest a

         mere six days to (i) receive the confirmation notice, (ii) request a copy of the Plan and Disclosure

         Statement from the Debtors’ claims agent, (iii) review the Plan and Disclosure Statement,

         (iv) determine whether to vote or reject the Plan, notwithstanding the inadequate and vague

         Disclosure Statement, and (v) formulate and file any objections. The requested timeline would

         shorten the notice of the confirmation hearing and associated objection deadline by an

         astounding 33 days and 32 days, respectively. Such shortened notice is wholly inappropriate

         here and would violate the due process rights of creditors and other parties in interest.

                        29.     At the hearing before the Court on August 27, 2019, after the Office of the

         U.S. Trustee objected to this significant and unjustified shortening of notice, the Debtors

         indicated that they would propose a revised confirmation schedule. As of the date hereof, the

         Debtors have not filed any materials that reflect any such amended schedule, and therefore

         Wellspring reserves the right to consider and object to such schedule if and when it is disclosed.

                                          RESERVATION OF RIGHTS

                        30.     Wellspring reserves the right to: (a) supplement or amend this Objection

         prior to or at any hearing on the Motion, including with respect to any revised confirmation

         timeline or solicitation procedures the Debtors may propose; and (b) raise additional objections

         and arguments with respect to confirmation of the Plan or final approval of the Disclosure

         Statement.   Nothing herein shall be, or shall be construed as, a waiver or release of any

         objections, rights, or arguments, all of which are expressly preserved.


01:25133671.1

                                                          16
                      Case 19-11299-LSS          Doc 343           Filed 09/04/19   Page 17 of 17



                                                   CONCLUSION

                        WHEREFORE, Wellspring respectfully requests that the Court deny the Motion

         and grant such other relief as is just and proper.


         Dated:   September 4, 2019                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
                  Wilmington, Delaware

                                                     /s/ Ian J. Bambrick
                                                     Pauline K. Morgan, Esq. (No. 3650)
                                                     M. Blake Cleary, Esq. (No. 3614)
                                                     Ian J. Bambrick, Esq. (No. 5455)
                                                     1000 North King Street
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 571-6600
                                                     Facsimile: (302) 571-1253
                                                     pmorgan@ycst.com
                                                     mbcleary@ycst.com

                                                     PAUL, WEISS, RIFKIND, WHARTON
                                                     & GARRISON LLP
                                                     Lewis R. Clayton, Esq. (admitted pro hac vice)
                                                     Elizabeth R. McColm, Esq. (admitted pro hac vice)
                                                     Jacqueline P. Rubin, Esq. (admitted pro hac vice)
                                                     Jacob A. Adlerstein, Esq. (admitted pro hac vice)

                                                     1285 Avenue of the Americas
                                                     New York, New York 10019
                                                     Telephone: (212) 373-3000
                                                     Facsimile: (212) 757-3990
                                                     lclayton@paulweiss.com
                                                     jadlerstein@paulweiss.com

                                                     Counsel for Wellspring




01:25133671.1

                                                              17
